Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered. 
DETAILED ACTION
Claims 1-7, 9-16 and 18 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-16 and 18 are allowable because the prior art fails to teach or suggest a reception apparatus comprising: processing circuitry configured to receive content; and control reproduction of the content on a basis of time correspondence information associating first time information provided from a transmission side of the content with second time information generated on a reception side of the content, wherein time indicated by the first time information represents a particular position in a bootstrap or a preamble of a frame in which the first time information is provided, the frame includes the preamble, which contains time metadata for correcting the first time information, and the processing circuitry is further configured to correct the first time information based on the time metadata, as recited in the claims.
The closest prior art, Soldan (US 2011/0276648), discloses synchronizing clocks between master and slave devices.  Soldan does not disclose the preamble of a frame includes metadata for correcting the first time information as claimed.  Soldan either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425